DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Applicant again argues that Proulx fails to teach or suggest "a transfusion element configured to transfer the heated imaged layer conveyed by the transfer medium onto the movable build platform by pressing the heated imaged layer between the transfer medium and the moveable build platform, the transfusion element comprising a compliant nip roller configured to deform when in contact with previously transferred layers of the part" as required by claim 1. Therefore, the combination of Comb and Proulx fails to teach or suggest the invention of claim 1 and its dependent claims. 
However, as stated in the prior action, Proulx is only relied on to disclose the transfusion element comprising a compliant nip roller configured to deform when in contact with previously transferred layers of the part.  Comb discloses nearly all the other features, and in fact relied upon to disclose a transfusion element (nip roller 72) configured to transfer the heated imaged layer conveyed by the transfer medium onto the movable build platform by pressing the heated imaged layer between the transfer medium and the moveable build platform (see paragraph 0081, for example, teaching that “nip roller 72 preferably presses the sintered film 64f into intimate contact with build surface 76, preferably with a low applied pressure (e.g., 2 psi).”)
Because Proulx is only relied on to disclose the transfusion element comprising a compliant nip roller configured to deform when in contact with previously transferred layers of the part, the compliant nature and the disclosed benefits are considered to create a reason for the combination.  Therefore, the combination of Comb and Proulx is considered to teach or suggest the invention of claim 1 and its dependent claims and claim 15 and its dependent claims.
With respect to the amended features of claim 15, Proulx also discloses and makes obvious the features as to the nip roller being configured to deform, as well as being made out of silicon rubber and of the claimed shore hardness.

Claim Objections
Claim 6 objected to because of the following informalities:  It recites in line 2 the phrase “20 Shore (Original) A”.  It appears that the term (Original) was a status identifier that was inadvertently pasted into the claims, and the examiner notes that the very first set of claims does not recite the term (Original).  The examiner suggests that applicant delete “(Original)” Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-15, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comb (US 2015/0266237 A1) in view of Proulx (US 5,227,853 A).
As to claim 1, Comb discloses a selective deposition-based additive manufacturing system for printing a three-dimensional part (see, for example, paragraph 0036), the additive manufacturing system comprising: 
an electrostatographic imaging engine (EP engines 12p and 12s) configured to develop an imaged layer of a thermoplastic-based powder (see paragraph 0028, disclosing “During an electrophotography printing operation, one or more electrophotography (EP) engines may develop or otherwise image each layer of powder-based thermoplastic materials (e.g., part and support materials) using an electrophotographic process.”  See also paragraph 0050, disclosing “Each development station 58 is an electrostatic and magnetic development station or cartridge that retains the supply of part material 66p or support material 66s, preferably in powder form, along with carrier particles.”); 
a movable build platform (Build platform 70; see paragraph 0065 which discloses that the build platform moves); 
a transfer medium configured to receive the imaged layer from the imaging engine, and to convey the received imaged layer (see, for example, paragraph 0055, disclosing “Transfer belt 22 is a transfer medium for transferring the developed successive layers 64p and 64s from photoconductor drum 42 (or an intermediary transfer drum or belt) to layer transfusion assembly 16.”); 
a first heater configured to heat the imaged layer (either of heating element 84 or pre-sintering heater 68 would read on this feature; see paragraphs 0062 and 0066); and 
a transfusion element (nip roller 72) configured to transfer the heated imaged layer conveyed by the transfer medium onto the movable build platform by pressing the heated imaged layer between the transfer medium and the moveable build platform (see paragraph 0081, for example, teaching that “nip roller 72 preferably presses the sintered film 64f into intimate contact with build surface 76, preferably with a low applied pressure (e.g., 2 psi).”)

Comb does not disclose that the transfusion element comprising a compliant nip roller configured to deform when in contact with previously transferred layers of the part.

However, Proulx discloses and makes obvious that the transfusion element comprising a compliant nip roller configured to deform when in contact with previously transferred layers of the part in the context of electrophotographic fusing rollers (see column 3, lines 20-23, disclosing “The fusing system can be used in any toner-based duplex printing machines, such as copiers (e.g., electrophotographic or ionographic), laser printers and the like.”.  Proulx discloses in column 3, lines 40 to column 4, line 14, that:
As shown in the FIGURE, a heating roller 4 may be positioned opposite a copy sheet pressure roller 5.  Pressure roller 5 is comprised of a core 1 which may be comprised of a thermally conductive roll, preferably made out of steel, nickel, or some other suitable metal or alloy.  The core may be made out of aluminum, preferably about one-half inch to about one inch in thickness, and more preferably about three-fourths of an inch in thickness.  
On top of the core is deposited a compliant backing layer.  The compliant backing layer is preferably from one-eighth to about five-eighths inch thick with a hardness of about 60 shore .ANG.  to about 85 shore .ANG..  The compliant backing layer is preferably comprised of a thermally and/or electrically conductive material such as silicon rubber.  Overlayed on the compliant backing layer is a coating layer 11 which is dimensionally stable, compatible with any toner dispersant (e.g., Isopar), and can withstand a curing temperature of about 500.degree.  F. The coating layer 11 chemically isolates the silicon rubber from the toner dispersant and serves to dimensionally stabilize a compliant overcoat layer 3.  In a preferred embodiment, the coating layer 11 is comprised of Kapton.RTM., a polyamine.  The compliant backing layer 2 is preferably adhered to the core 1 by a high temperature adhesive. 
Overlayed on coating layer 11 is compliant overcoat layer 3, referably with a thickness of about two thousandths to about eight thousandths of an inch, a hardness of about 30 shore .ANG.  to about 70 shore .ANG., and a surface roughness having an amplitude of no more than about 2 microns and a wavelength of no less than about 10 microns.  The compliant overcoat layer 3 should have a low coefficient of friction with a surface energy of no more than about 20 to about 25 dynes/cm.  Compliant overcoat layer 3 is preferably elastomeric, compatible with the toner and any toner dispersant (e.g., Isopar) being used, and has a low surface energy.  In a preferred embodiment, the overcoat layer is comprised of Viton B50, a fluorosilicon elastomer, which has been spray coated onto coating layer 11.  The compliant overcoat layer may also be comprised of natural or synthetic rubbers.

Proulx teaches that this compliant nip roller is beneficial, teaching in column 4, lines 55 to column 5, line 4 that:
The improved surface compliance of the pressure roller improves the pressure distribution on the first image and the paper being reheated.  This improved surface compliance ensures that the roller contacts more of the surface, resulting in a reduction in the cellular defect level.  The low surface energy minimizes "pick-off" of the toner from the image on the paper that is being reheated. 
Thus by having improved surface compliance and by contacting the reheated image with a surface having a low surface energy, the problems discussed above are overcome.
When both the intermediate belt 7 and the copy sheet 6 exit the nip 9, the copy sheet 6 cools on both sides and there is minimal loss of the high resolution image obtained in the machine.  This system enables high quality to be maintained in the duplex mode and is applicable to either dry or liquid toner technologies.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the transfusion element comprising a compliant nip roller configured to deform when in contact with previously transferred layers of the part as taught by Proulx in order to achieve improved surface compliance and minimized pick-off to enable high quality.

As to claim 2, Comb discloses further comprising a cooling unit configured to actively cool the transferred layer.  See paragraph 0062, disclosing that “In alternative embodiments, layer transfusion assembly 20 may also optionally include one or more post-fuse heaters and air jets (or other cooling units), and/or other arrangements (e.g., press plates, multiple rollers, etc. .  . .)”’

As to claim 3, Comb discloses further comprising a second heater (heating element 84) configured to pre-heat at least a portion of the part being printed on the moveable build platform.  See paragraph 0066, disclosing “In the shown embodiment, build platform 70 is heatable with heating element 84 (e.g., an electric heater).”  See also paragraph 0102, disclosing “in some alternative embodiments, layer transfusion assembly 20 may also optionally include one or more post-fuse heaters and air jets (or other cooling units), and/or other arrangements (e.g., press plates, multiple rollers, etc...)”

As to claim 4, Comb discloses further comprising a second heater configured to post-heat the transferred layer.  See paragraph 0066, disclosing “In the shown embodiment, build platform 70 is heatable with heating element 84 (e.g., an electric heater).”  See also paragraph 0102, disclosing “in some alternative embodiments, layer transfusion assembly 20 may also optionally include one or more post-fuse heaters and air jets (or other cooling units), and/or other arrangements (e.g., press plates, multiple rollers, etc...)”

As to claim 5, Comb does not disclose that the compliant nip roller comprises an outer roller material providing an outer contact surface, the outer roller material having a Shore hardness of less than 60 Shore A.
Proulx discloses that outer layer has “a hardness of about 30 Shore A to about 70 Shore A.  This range overlaps the claimed range of “less than 60 Shore A”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the compliant nip roller comprises an outer roller material providing an outer contact surface, the outer roller material having a Shore hardness of less than 60 Shore A because Proulx teaches the prima facie obvious range of 30 to 70 Shore A and in order to achieve improved surface compliance and minimized pick-off to enable high quality

As to claim 6, Comb does not disclose the outer roller material has a Shore hardness of between 20 Shore A and 50 Shore A.
Proulx discloses that outer layer has “a hardness of about 30 Shore A to about 70 Shore A.  This range overlaps the claimed range of “20 Shore A and 50 Shore A”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the outer roller material has a Shore hardness of between 20 Shore A and 50 Shore A because Proulx teaches the prima facie obvious range of 30 to 70 Shore A and in order to achieve improved surface compliance and minimized pick-off to enable high quality


As to claim 7, Comb does not disclose that the outer roller material comprises silicon rubber.  
However, Proulx discloses that the outer roller material comprises silicon rubber.  See column 4, lines 9-14, disclosing “In a preferred embodiment, the overcoat layer is comprised of Viton B50, a fluorosilicon elastomer, which has been spray coated onto coating layer 11.  The compliant overcoat layer may also be comprised of natural or synthetic rubbers.”  See also column 3, lines 52-55, disclosing “The compliant backing layer is preferably comprised of a thermally and/or electrically conductive material such as silicon rubber.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the outer roller material comprises silicon rubber in order to achieve improved surface compliance and minimized pick-off to enable high quality

As to claim 8, Comb does not disclose wherein the compliant nip roller further comprises an inner roller material covered by the outer roller material.
However, Proulx discloses that the compliant nip roller further comprises an inner roller material (core 1) covered by the outer roller material (compliant backing layer 2, coating layer 11, compliant overcoat layer 3).  See the citations in claims 1, 5, 6 and 7 above. Proulx teaches that this compliant nip roller is beneficial, teaching in column 4, lines 55 to column 5, line 4 that:
The improved surface compliance of the pressure roller improves the pressure distribution on the first image and the paper being reheated.  This improved surface compliance ensures that the roller contacts more of the surface, resulting in a reduction in the cellular defect level.  The low surface energy minimizes "pick-off" of the toner from the image on the paper that is being reheated. 
Thus by having improved surface compliance and by contacting the reheated image with a surface having a low surface energy, the problems discussed above are overcome.
When both the intermediate belt 7 and the copy sheet 6 exit the nip 9, the copy sheet 6 cools on both sides and there is minimal loss of the high resolution image obtained in the machine.  This system enables high quality to be maintained in the duplex mode and is applicable to either dry or liquid toner technologies.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the compliant nip roller further comprises an inner roller material covered by the outer roller material in order to achieve improved surface compliance and minimized pick-off to enable high quality.

As to claim 9, Comb does not disclose wherein the outer roller material has a thickness of between 0.1 inch and 0.5 inch.
However, Proulx discloses wherein the outer roller material has a thickness of between 0.1 inch and 0.5 inch.  Proulx, in column 3, discloses that “The compliant backing layer is preferably from one-eighth to about five-eighths inch thick” (which corresponds to .125 to .625 inches) and that “compliant overcoat layer 3, preferably with a thickness of about two thousandths to about eight thousandths of an inch” (which corresponds to 0.002 to 0.008 inches).   The thickness of the compliant backing layer 2, coating layer 11, and compliant overcoat layer 3 would overlap with the claimed outer roller material thickness in the claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the outer roller material has a thickness of between 0.1 inch and 0.5 inch because Proulx teaches the prima facie obvious range of 0.127 to 0.633 inches and in order to achieve improved surface compliance and minimized pick-off to enable high quality.

As to claim 10, Comb discloses that the transfer medium comprises a rotatable belt.  See paragraph 0028, disclosing “a transfer medium (e.g., a rotatable belt or drum)”.  See also paragraph 0038, disclosing that “belt 22 rotates in the rotational direction of arrows 34”.

As to claim 12, Comb discloses that the compliant nip roller is configured to press the heated imaged layer between the transfer medium and the build platform for a dwell time.  See paragraph 0024, disclosing “FIG. 9 is a graphical plot of dwell time under the nip roller versus temperature for the example ABS material, illustrating a maximum dwell time at without distortion as a function of temperature.”  See also paragraph 0093, disclosing “In another example, if 15 psi is set to be a minimum convenient average nip pressure, the above-discussed relationship can be re-expressed as a maximum allowable dwell time of the nip over a portion of 3D part 76 such that the part does not distort significantly”.

As to claim 13, the apparatus of Comb is capable of operation such that the dwell time is about 0.1 to 5.0 times a thermal diffusion time through a thickness of each of the developed layers.  Additionally, see paragraph 0097, disclosing “FIG. 11 illustrates example temperature process windows for system 10.  As shown, region 90 in the upper right corner indicates the time-and-temperature window for sintering the powder-based material from the developed powder state into a sintered contiguous film (e.g., sintered film 640.

As to claim 14, Comb discloses further comprising a controller configured to control the dwell time by controlling at least one of a speed of the belt, a height of the build platform, and a nip pressure. See paragraph 0041, disclosing “Controller assembly 38 may communicate over communication line 40a with the various components of system 10, such as EP engines 12p and 12s, belt transfer assembly 14, biasing mechanisms 16 and 18, layer transfusion assembly 20, and various sensors, calibration devices, display devices, and/or user input devices.” See paragraph 0057, disclosing that “Controller assembly 38 preferably rotates photoconductor drums 42 of EP engines 12p and 12s at the same rotational rates that are synchronized with the line speed of belt 22 and/or with any intermediary transfer drums or belts.”  See paragraph 0065, teaching “Gantry 78 may be operated by motor 82 based on commands from controller assembly 38, where motor 82 may be an electrical motor, a hydraulic system, a pneumatic system, or the like.”

As to claim 15, Comb discloses a selective deposition-based additive manufacturing system for printing a three-dimensional part (see, for example, paragraph 0036), the additive manufacturing system comprising: 
an imaging engine (EP engines 12p and 12s) configured to develop imaged layers of a thermoplastic-based powder (see paragraph 0028, disclosing “During an electrophotography printing operation, one or more electrophotography (EP) engines may develop or otherwise image each layer of powder-based thermoplastic materials (e.g., part and support materials) using an electrophotographic process.”  See also paragraph 0050, disclosing “Each development station 58 is an electrostatic and magnetic development station or cartridge that retains the supply of part material 66p or support material 66s, preferably in powder form, along with carrier particles.”);  
a movable build platform (Build platform 70; see paragraph 0065 which discloses that the build platform moves); 
a rotatable belt (belt 22)  having a transfer surface (front surface 22a) and an opposing contact surface (rear surface 22b), wherein the transfer surface is configured to receive the imaged layers from the imaging engine in a successive manner, and to convey the received image layers to the build platform in a successive manner (See paragraph 0028, disclosing “a transfer medium (e.g., a rotatable belt or drum)”.  See also paragraph 0038, disclosing that “belt 22 rotates in the rotational direction of arrows 34”.  See also paragraph 0055, disclosing “Belt 22 includes front surface 22a and rear surface 22b, where front surface 22a faces surfaces 46 of photoconductor drums 42 and rear surface 22b is in contact with biasing mechanisms 16 and 18.”); 
a first heater configured to heat the imaged layers on the transfer surface in a successive manner (either of heating element 84 or pre-sintering heater 68 would read on this feature; see paragraphs 0062 and 0066); 
a nip roller (nip roller 72) configured to transfuse the heated imaged layers conveyed by the transfer medium in a successive manner onto the movable build platform by engaging and rolling across the contact surface of the rotatable belt (see paragraph 0081, for example, teaching that “nip roller 72 preferably presses the sintered film 64f into intimate contact with build surface 76, preferably with a low applied pressure (e.g., 2 psi).”), 
a cooling unit configured to actively cool the transfused layers in a successive manner (See paragraph 0062, disclosing that “In alternative embodiments, layer transfusion assembly 20 may also optionally include one or more post-fuse heaters and air jets (or other cooling units), and/or other arrangements (e.g., press plates, multiple rollers, etc. .  . .)”).

Comb does not disclose that the nip roller is configured to deform when pressing the heated imaged layers to reduce deformation of the heated imaged layers.  Comb also does not disclose that the compliant nip roller comprises an outer roller material providing an outer contact surface, the outer roller material having a Shore hardness of less than 60 Shore A, or that the outer roller material comprises silicon rubber.
However, Proulx discloses that the nip roller is configured to deform when pressing the heated imaged layers to reduce deformation of the heated imaged layers (see column 3, lines 20-23, disclosing “The fusing system can be used in any toner-based duplex printing machines, such as copiers (e.g., electrophotographic or ionographic), laser printers and the like.”.  Proulx discloses in column 3, lines 40 to column 4, line 14, that:
As shown in the FIGURE, a heating roller 4 may be positioned opposite a copy sheet pressure roller 5.  Pressure roller 5 is comprised of a core 1 which may be comprised of a thermally conductive roll, preferably made out of steel, nickel, or some other suitable metal or alloy.  The core may be made out of aluminum, preferably about one-half inch to about one inch in thickness, and more preferably about three-fourths of an inch in thickness.  
On top of the core is deposited a compliant backing layer.  The compliant backing layer is preferably from one-eighth to about five-eighths inch thick with a hardness of about 60 shore .ANG.  to about 85 shore .ANG..  The compliant backing layer is preferably comprised of a thermally and/or electrically conductive material such as silicon rubber.  Overlayed on the compliant backing layer is a coating layer 11 which is dimensionally stable, compatible with any toner dispersant (e.g., Isopar), and can withstand a curing temperature of about 500.degree.  F. The coating layer 11 chemically isolates the silicon rubber from the toner dispersant and serves to dimensionally stabilize a compliant overcoat layer 3.  In a preferred embodiment, the coating layer 11 is comprised of Kapton.RTM., a polyamine.  The compliant backing layer 2 is preferably adhered to the core 1 by a high temperature adhesive. 
Overlayed on coating layer 11 is compliant overcoat layer 3, referably with a thickness of about two thousandths to about eight thousandths of an inch, a hardness of about 30 shore .ANG.  to about 70 shore .ANG., and a surface roughness having an amplitude of no more than about 2 microns and a wavelength of no less than about 10 microns.  The compliant overcoat layer 3 should have a low coefficient of friction with a surface energy of no more than about 20 to about 25 dynes/cm.  Compliant overcoat layer 3 is preferably elastomeric, compatible with the toner and any toner dispersant (e.g., Isopar) being used, and has a low surface energy.  In a preferred embodiment, the overcoat layer is comprised of Viton B50, a fluorosilicon elastomer, which has been spray coated onto coating layer 11.  The compliant overcoat layer may also be comprised of natural or synthetic rubbers.

Proulx teaches that this compliant nip roller is beneficial, teaching in column 4, lines 55 to column 5, line 4 that:
The improved surface compliance of the pressure roller improves the pressure distribution on the first image and the paper being reheated.  This improved surface compliance ensures that the roller contacts more of the surface, resulting in a reduction in the cellular defect level.  The low surface energy minimizes "pick-off" of the toner from the image on the paper that is being reheated. 
Thus by having improved surface compliance and by contacting the reheated image with a surface having a low surface energy, the problems discussed above are overcome.
When both the intermediate belt 7 and the copy sheet 6 exit the nip 9, the copy sheet 6 cools on both sides and there is minimal loss of the high resolution image obtained in the machine.  This system enables high quality to be maintained in the duplex mode and is applicable to either dry or liquid toner technologies.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the nip roller is configured to deform when pressing the heated imaged layers to reduce deformation of the heated imaged layers as taught by Proulx in order to achieve improved surface compliance and minimized pick-off to enable high quality.

Additionally, Proulx discloses that outer layer has “a hardness of about 30 Shore A to about 70 Shore A.  This range overlaps the claimed range of “less than 60 Shore A”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the compliant nip roller comprises an outer roller material providing an outer contact surface, the outer roller material having a Shore hardness of less than 60 Shore A because Proulx teaches the prima facie obvious range of 30 to 70 Shore A and in order to achieve improved surface compliance and minimized pick-off to enable high quality.
Additionally, Proulx discloses that the outer roller material comprises silicon rubber.  See column 4, lines 9-14, disclosing “In a preferred embodiment, the overcoat layer is comprised of Viton B50, a fluorosilicon elastomer, which has been spray coated onto coating layer 11.  The compliant overcoat layer may also be comprised of natural or synthetic rubbers.”  See also column 3, lines 52-55, disclosing “The compliant backing layer is preferably comprised of a thermally and/or electrically conductive material such as silicon rubber.”  
Therefore, it would have also been obvious to one of ordinary skill in the art at the time of the filing of the invention that the outer roller material comprises silicon rubber in order to achieve improved surface compliance and minimized pick-off to enable high quality


As to claim 17, Comb does not disclose the outer roller material has a Shore hardness of between 20 Shore A and 50 Shore A.
Proulx discloses that outer layer has “a hardness of about 30 Shore A to about 70 Shore A.  This range overlaps the claimed range of “20 Shore A and 50 Shore A”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the outer roller material has a Shore hardness of between 20 Shore A and 50 Shore A because Proulx teaches the prima facie obvious range of 30 to 70 Shore A and in order to achieve improved surface compliance and minimized pick-off to enable high quality

As to claim 19, Comb does not disclose wherein the compliant nip roller further comprises an inner roller material covered by the outer roller material, the inner roller material having a higher Shore hardness than the outer roller material.
However, Proulx discloses that the compliant nip roller further comprises an inner roller material (core 1, compliant backing layer 2,) covered by the outer roller material (coating layer 11, compliant overcoat layer 3), the inner roller material (compliant back layer 2) having a higher range of Shore hardness (60 to 85 Shore A) than the range of the outer roller material (30 to 70 Shore A).  See the citations in claims 1, 5, 6 and 7 above. Proulx teaches that this compliant nip roller is beneficial, teaching in column 4, lines 55 to column 5, line 4 that:
The improved surface compliance of the pressure roller improves the pressure distribution on the first image and the paper being reheated.  This improved surface compliance ensures that the roller contacts more of the surface, resulting in a reduction in the cellular defect level.  The low surface energy minimizes "pick-off" of the toner from the image on the paper that is being reheated. 
Thus by having improved surface compliance and by contacting the reheated image with a surface having a low surface energy, the problems discussed above are overcome.
When both the intermediate belt 7 and the copy sheet 6 exit the nip 9, the copy sheet 6 cools on both sides and there is minimal loss of the high resolution image obtained in the machine.  This system enables high quality to be maintained in the duplex mode and is applicable to either dry or liquid toner technologies.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")  In this case, because the inner roller material (compliant back layer 2) has a higher range of Shore hardness (60 to 85 Shore A) than the range of the outer roller material (30 to 70 Shore A), Proulx makes obvious that the inner roller material having a higher Shore hardness than the outer roller material.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the compliant nip roller further comprises an inner roller material covered by the outer roller material, the inner roller material having a higher Shore hardness than the outer roller material in order to achieve improved surface compliance and minimized pick-off to enable high quality.

As to claim 20, Comb does not disclose wherein the outer roller material has a thickness of between 0.1 inch and 0.5 inch.
However, Proulx discloses wherein the outer roller material has a thickness of between 0.1 inch and 0.5 inch.  Proulx, in column 3, discloses that “The compliant backing layer is preferably from one-eighth to about five-eighths inch thick” (which corresponds to .125 to .625 inches) and that “compliant overcoat layer 3, preferably with a thickness of about two thousandths to about eight thousandths of an inch” (which corresponds to 0.002 to 0.008 inches).   The thickness of the compliant backing layer 2, coating layer 11, and compliant overcoat layer 3 would overlap with the claimed outer roller material thickness in the claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the outer roller material has a thickness of between 0.1 inch and 0.5 inch because Proulx teaches the prima facie obvious range of 0.127 to 0.633 inches and in order to achieve improved surface compliance and minimized pick-off to enable high quality.

As to claim 21, Combs does not disclose that the compliant nip roller is formed substantially from a deformable material.
However, Proulx discloses that the compliant nip roller is formed substantially from a deformable material.  Proulx teaches in column 3, line 28, that “The pressure roller may also be a heating roller. The pressure roller is very compliant, and thereby evenly distributes contact pressures to reduce image displacement by conforming to a copy sheet and a toner image on the copy sheet facing the pressure roller. This arrangement insures that the toner forming the toner image does not migrate when melted during fusing of an image on an opposite side of the copy sheet. In a preferred embodiment, the pressure roller is comprised of a core, a compliant backing layer covering the core, and a compliant overcoat layer covering the compliant backing layer.”  The recitation of conforming reads on the term deformable material.   See also the discussion in claim 1, with respect to the silicon rubber materials.
Therefore, it would have also been obvious to one of ordinary skill in the art at the time of the filing of the invention that the compliant nip roller is formed substantially from a deformable material in order to achieve improved surface compliance and minimized pick-off to enable high quality


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK